NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0009n.06
                             Filed: January 7, 2008

                                                06-2598

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                            )
                                                     )
        Plaintiff-Appellee,                          )
                                                     )
v.                                                   )   ON APPEAL FROM THE UNITED
                                                     )   STATES DISTRICT COURT FOR THE
ANTONIO HADLEY,                                      )   WESTERN DISTRICT OF MICHIGAN
                                                     )
        Defendant-Appellant.                         )




        Before: RYAN and DAUGHTREY, Circuit Judges; COHN,* District Judge.


        PER CURIAM. The defendant, Antonio Hadley, was convicted of conspiracy to

distribute cocaine, being a felon in possession of a firearm, and possession of a firearm

in furtherance of a drug-trafficking offense. On appeal, he challenges only the sufficiency

of the evidence, contending that the government failed to corroborate the statement he

gave police at the time of his arrest and that there was no other additional proof to support

the jury’s verdict.


        Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in denying



        *
         The Hon. Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by
designation.
06-2598
United States v. Hadley

the defendant’s motion for a judgment of acquittal pursuant to Federal Rule of Criminal

Procedure 29. Because the reasons why relief under Rule 29 was inappropriate in this

case have been fully articulated by the district court, the issuance of a detailed opinion by

this court would be duplicative and would serve no useful purpose. Accordingly, we

AFFIRM the judgment of the district court upon the reasoning set out by that court in its

opinion dated August 10, 2006.




                                            -2-